Citation Nr: 0614708	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from November 2001 to February 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO). 


FINDING OF FACT

The veteran's right shoulder disability is not manifested by 
ankylosis, a compensable degree of limitation of motion, 
nonunion, dislocation, or muscle injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003-
5019, 5200 to 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for a claim for service connection.  
Subsequent rating decisions granted service connection and 
rated the right shoulder disability at 10 percent, effective 
December 2003.  The rating decisions and statements of the 
case also informed the veteran what the evidence must show in 
order to obtain an increased rating.  Although the notice as 
to the claim for an increased rating did not predate 
adjudication, the veteran was not prejudiced because he had 
an adequate amount of time in which to submit any additional 
evidence prior to the appeal's certification.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing VA examinations.  

A 2004 VA examination diagnosed the veteran with right 
shoulder subacromial bursitis with mild adhesive capsulitis.  
The examiner found no evidence of ankylosis, joint 
instability, edema, weakness, effusion, abnormal motion, or 
guarding of movement on the right shoulder.  The veteran gave 
a negative history as to acute flare-ups.  The veteran's 
range of motion was 140 degrees abduction, and 160 degrees 
flexion, and the veteran had painful motion on the last 
degree of the range of motion.  The range of motion was 
limited by pain, fatigue, weakness, and lack of endurance 
following repetitive use.  

The evidence also does not support a higher rating under any 
of the other shoulder rating criteria.  The overall 
disability picture, including functional impairment 
attributable to pain, fatigue, weakness and lack of endurance 
has been considered, particularly in light of the fact that 
the appellant's disability is primarily manifested by pain.  
See 38 C.F.R. §§ 4.40 and 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Indeed, without consideration of these factors, the veteran 
would not be entitled to even a compensable evaluation.  The 
veteran manifests no evidence of ankylosis, abnormality, or 
limitation of range of motion to such a degree as to warrant 
a compensable rating under DC 5200 or 5201.

The veteran was granted a 10 percent rating under Diagnostic 
Code (DC) 5003-5019 for his right shoulder bursitis based on 
objective evidence of painful motion of the shoulder.  
Although DC 5003 includes a 20 percent rating, that rating is 
not warranted in this case because DC 5003 specifically 
states that the 20 percent rating will not be utilized in 
rating bursitis.
Consequently, the veteran's claim for a rating in excess of 
10 percent for a right shoulder disability is denied.  


ORDER

A rating in excess of 10 percent for a right shoulder 
disability is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


